Citation Nr: 1536827	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for left fifth toe disability, status post dislocation and arthroplasty.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to June 2004 and from October 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and March of 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board solely consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks higher initial ratings for his service-connected PTSD and left fifth toe disability.  The record reflects that he was last afforded a VA examination for his PTSD in November 2008 and that his left fifth toe disability was last assessed during a March 2009 VA examination.  There is no medical evidence of record showing treatment or assessment of these disabilities after March 2009.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The November 2008 and March 2009 examination reports are too remote in time to adequately portray the current manifestations of the Veteran's PTSD and left fifth toe disability.  Consequently, remand is warranted to afford the Veteran current examinations.

Furthermore, additional efforts must be undertaken to obtain outstanding evidence pertinent to the Veteran's claims.  In August 2015, the Veteran's representative indicated that a 53-page memo was submitted to the RO on April 18, 2013, in support of the Veteran's claims for increased ratings for his PTSD and left fifth toe disability.  This memo is not currently in Virtual VA or VBMS.  Therefore, the RO must take appropriate action to obtain this evidence, as well as all outstanding VA medical records and private records identified by the Veteran as relevant to the claims on appeal.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the treatment or evaluation of the Veteran's service-connected PTSD and left fifth toe disability, to include the 53-page memo submitted by the Veteran's representative to the RO on April 18, 2013.  

2.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the current nature and severity of his PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO must ensure that the examiner provides all information required for rating purposes.  

The rationale for all opinions expressed must also be provided.

3.  The Veteran must also be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left fifth toe disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO must ensure that the examiner provides all information required for rating purposes.  

The rationale for all opinions expressed must also be provided.

4.  Undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


